t c memo united_states tax_court peter wood petitioner v commissioner of internal revenue respondent docket no filed date peter wood pro_se david l zoss for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax tax_year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in an amendment to answer respondent’s amendment to an- swer respondent alleged increases of dollar_figure and dollar_figure in the additions to tax under sec_6651 for and respectively the issues remaining for decision are did petitioner operate during each of the years at issue a sole_proprietorship engaged in the business of selling jewelry and certain other items we hold that he did does petitioner have unreported schedule c net profit for each of the years at issue in the amount that respondent determined in the notice we hold that he does is petitioner’s filing_status for each of the years at issue married_filing_separately we hold that it is 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 2in respondent’s amendment to answer respondent conceded the determinations under sec_6651 for and that respondent determined in the notice_of_deficiency notice issued to petitioner 3in addition to the issues remaining for decision listed below there are other questions relating to certain determina- tions in the notice that are computational in that their resolu- tion flows automatically from our resolution of the remaining issues that we address herein is petitioner liable for an addition_to_tax under sec_6651 for each of the years at issue we hold that he is is petitioner liable for an addition_to_tax under sec_6654 for each of the years at issue we hold that he is findings_of_fact most of the facts have been deemed established pursuant to rule c and pursuant to the court’s order under rule f dated date at the time he filed the petition in this case petitioner’s mailing address was in excelsior minnesota beginning in and continuing throughout each of the years at issue petitioner operated a sole_proprietorship under the name native skies we shall refer to petitioner’s sole_proprietorship native skies as petitioner’s sole_proprietorship at all relevant times including during each of the years at issue petitioner’s sole_proprietorship was engaged in the business of selling jewelry and certain other items such as rugs on date the secretary of state of minnesota secretary of state issued a certificate of incorporation to a corporation identified in that certificate as native skies inc during the years at issue native skies inc was inactive during those years no corporate bylaws for native skies inc and no minutes of any meetings of native skies inc existed during and native skies inc did not file an annual registration form with the secretary of state and was not in good standing in the state of minnesota native skies inc did not file any federal_income_tax return any federal employment_tax return or any information_return with the internal_revenue_service for any of the years at issue nor did native skies inc issue any form_w-2 or any form_1099 for any of those years during each of the years at issue petitioner maintained a business bank account in the name of native skies inc at first national bank of the lakes petitioner’s corporate business bank account during each such year petitioner deposited into petitioner’s corporate business bank account business receipts from petitioner’s sole_proprietorship and withdrew from that account funds to pay expenses associated with petitioner’s sole_proprietorship during each of the years at issue petitioner and his spouse maintained two personal joint bank accounts at first national bank of the lakes petitioner’s personal bank accounts during each month of each of the years at issue between dollar_figure and 4the deemed admissions and matters deemed stipulated indi- cate that during native skies inc did not file an annual registration form with the secretary of state and was not in good standing in the state of minn respondent acknowledges that that deemed admission and deemed stipulation is not accurate dollar_figure was automatically transferred from petitioner’s corporate business bank account into one of petitioner’s personal bank accounts during each such year petitioner and his spouse used petitioner’s personal bank accounts primarily for the payment of their personal expenses in order to calculate the gross_receipts that petitioner derived from petitioner’s sole_proprietorship during each of the years at issue respondent used the bank_deposits method with respect to petitioner’s corporate business bank account and petitioner’s personal bank accounts according to the bank_deposits method petitioner had the following gross deposits nontaxable deposits and gross_receipts derived from petitioner’s sole_proprietorship for each of the years at issue year gross deposits nontaxable deposits gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in addition to using the bank_deposits method in order to calculate the gross_receipts that petitioner derived from peti- tioner’s sole_proprietorship during each of the years at issue respondent used billing invoices and or purchase orders generated by that business petitioner’s billing invoices and or purchase orders in order to calculate such gross_receipts according to petitioner’s billing invoices and or purchase orders petitioner had the following gross_receipts derived from petitioner’s sole_proprietorship for each of the years at issue year gross_receipts dollar_figure dollar_figure dollar_figure on date respondent sent petitioner a letter respondent’s first notice of inadequate records notifying him that he was not keeping adequate_records with respect to peti- tioner’s sole_proprietorship as required by the code which would enable him to report accurately and respondent to verify accurately petitioner’s tax_liability respondent’s first notice of inadequate records directed petitioner to send respon- dent within six months an explanation required explanation of how petitioner had corrected his recordkeeping in order to meet the requirements of the code on date respondent sent petitioner a letter respondent’s second notice of inadequate records informing petitioner that respondent had not received from him the required explanation respondent’s second notice of inadequate records directed petitioner to notify respondent within days about the steps that he had taken to correct the recordkeeping problems described in respondent’s first notice of inadequate records 5respondent’s first notice of inadequate records did not indicate the year or years to which that notice pertained 6respondent’s second notice of inadequate records indicated that it pertained to petitioner’s taxable years and petitioner did not file a tax_return for any of his taxable years or petitioner made estimated_tax pay- ments in the amounts of dollar_figure dollar_figure and dollar_figure for those respective years on date respondent issued a notice to petitioner with respect to his taxable years and in that notice respondent determined inter alia that petitioner had the following unreported schedule c net profit8 for the years at issue 7in date petitioner and his spouse filed an appli- cation for a mortgage petitioner’s mortgage application on their secondary residence in deerwood minn as noted above petitioner did not file a tax_return for any of the years at issue however attached to petitioner’s mortgage application were copies of unfiled returns petitioner’s unfiled returns for those respective years schedule c profit or loss from business schedule c of each of petitioner’s unfiled returns for the years at issue reflected that petitioner operated a sole propri- etorship which was engaged in the business of selling jewelry and gift items those respective schedules c claimed net profit of dollar_figure dollar_figure and dollar_figure respectively 8in determining in the notice petitioner’s schedule c net profit for each of the taxable years and respondent accepted as substantiated by petitioner the following amounts of cost of sales incurred by petitioner’s sole propri- etorship year cost of sales dollar_figure dollar_figure dollar_figure year schedule c net profit1 dollar_figure dollar_figure dollar_figure 1the schedule c net profit that respondent determined in the notice for each of the years and is equal to peti- tioner’s gross_receipts calculated in accordance with peti- tioner’s billing invoices and or purchase orders minus the cost of sales that respondent accepted in the notice as substantiated by petitioner with respect to petitioner’s gross_receipts calculated in accordance with petitioner’s billing invoices and or purchase orders ie dollar_figure was larger than petitioner’s gross_receipts calculated under the bank_deposits method ie dollar_figure with respect to petitioner’s gross_receipts calculated in accordance with petitioner’s billing invoices and or purchase orders ie dollar_figure was smaller than petitioner’s gross_receipts calculated under the bank_deposits method ie dollar_figure the schedule c net profit that respondent determined in the notice for is equal to petitioner’s gross_receipts calculated under the bank_deposits method minus the cost of sales that respondent accepted in the notice as substantiated by petitioner with respect to petitioner’s gross_receipts calculated under the bank_deposits method ie dollar_figure was smaller than petitioner’s gross_receipts calculated in accordance with petitioner’s billing invoices and or purchase orders ie dollar_figure the record does not disclose the reasons for the foregoing actions of respondent respondent further determined in the notice that petitioner was liable for each of the years at issue for additions to tax under sec_6651 and sec_6654 opinion respondent concedes that sec_7491 is applicable in the instant case with respect to sec_7491 respondent maintains that petitioner has not introduced credible_evidence under sec_7491 or complied with sec_7491 and that therefore the burden_of_proof with respect to respondent’s deficiency determinations for the years at issue does not shift to respondent on the instant record we agree with respondent we conclude that petitioner has the burden of proving that respondent’s deficiency determinations are wrong rule a 290_us_111 respondent however has the burden_of_proof with respect to the increase in the addition_to_tax under sec_6651 for each of the years and that respondent alleged in respondent’s amendment to answer rule a at trial the only issue about which petitioner testified related to whether during each of the years at issue petitioner’s sole_proprietorship or native skies inc operated a business engaged in selling jewelry and certain other items petitioner testified that native skies inc and not petitioner’s sole_proprietorship operated that business petitioner’s testimony is contrary to the matters deemed established in the instant case we are unwilling to rely on that testimony the matters deemed established show that during each of the years at issue petitioner’s sole_proprietorship and not native skies inc operated a business engaged in selling jewelry and certain other items such as rugs on the record before us we find that petitioner has failed to carry his burden of showing that during each of the years at issue petitioner’s sole_proprietorship did 9although the court provided petitioner an opportunity to file a brief in this case petitioner declined to do so not operate a business engaged in selling jewelry and certain other items we turn now to the determinations in the notice with respect to the determinations regarding petitioner’s schedule c net profit petitioner proffered certain documentary_evidence at trial presumably in support of his position that he does not have the schedule c net profit for each of the years at issue that respondent determined in the notice the court allowed that documentary_evidence into the record as nothing more than peti- tioner’s self-serving uncorroborated and unsubstantiated summaries of the gross_receipts and the expenses that he claims he has for each of the years at issue we are unwilling to rely on those summaries on the record before us we find that petitioner has failed to carry his burden of showing that respon- dent was wrong in determining that petitioner has schedule c net profit for each of the years at issue in the amount that respon- dent determined in the notice with respect to the determinations regarding petitioner’s filing_status petitioner has failed to carry his burden of showing that respondent was wrong in determining that peti- tioner’s filing_status for each of the years at issue is married_filing_separately with respect to the determinations under sec_6651 the matters deemed established show that petitioner did not file a tax_return for any of the years at issue on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 for each of the years at issue that respondent determined in the notice on that record we further find that petitioner has failed to carry his burden of showing that respondent was wrong in determining that petitioner is liable for each such year for such addition_to_tax with respect to the increase in the addition_to_tax under sec_6651 for each of the years and which respondent alleged in respondent’s amendment to answer and on which respondent has the burden_of_proof respondent claims that such an increase for each such year is appropriate for the following reasons as discussed above in respondent’s amendment to answer respondent conceded the respective determinations in the notice under sec_6651 for the years and according to respondent respondent’s concession requires that the amount of the addition_to_tax under sec_6651 be calculated under that section without regard to sec_6651 we agree on the record before us we find that respondent has carried respondent’s burden of showing that the amount of the addition_to_tax under sec_6651 that respondent determined in the notice for each of the years and should be increaseddollar_figure with respect to the determinations under sec_6654 the matters deemed established show that petitioner did not file a tax_return for any of the years at issue those matters also show that petitioner made an estimated_tax payment for each of the years at issue in an amount significantly less than the amount of the deficiency in tax that respondent determined and that we have sustained for each such year on the record before us we find that respondent has satisfied respondent’s burden of production with respect to the addition_to_tax under sec_6654 for each of the years at issue on that record we further find that petitioner has failed to establish that any of the exceptions in sec_6654 apply in the instant case on the record before us we find that petitioner has failed to carry his burden of showing that respondent was wrong in determining that petitioner is liable for each such year for such addition_to_tax 10it appears that respondent may have made an error in respondent’s amendment to answer in computing the increase in the addition_to_tax under sec_6651 for it appears that in that computation respondent failed to credit petitioner with petitioner’s dollar_figure estimated_tax payment with respect to see sec_6651 any such computational error shall be taken into account by the parties in the computations under rule to reflect the foregoing and the concessions of respondent under sec_6651 decision will be entered under rule
